DETAILED ACTION

This action is in response to the submission filed 26 March 2019 for application 16/336,744. Currently claims 1 and 3-17 are pending and have been examined. Claim 2 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that the translation of the Foreign application JP2016-188280 is missing.

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 26 July 2019 and 14 August 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The specification is objected to because the title of the invention appears to be different in the clean specification when compared to what is in the ADS.  

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 does not start with a capital letter.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 appears to have a typo on line 9 in the phrase “second able”. Appropriate correction is required. For purposes of examination the phrase “second able” was considered to be “second table”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable recording medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of estimating a state in which noise is removed from the summary value, generating a predictive value acquired by predicting a summary value of a next period based on the estimating, updating the predictive value every time a new summary value is acquired, and detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value by setting a confidence interval of the updated predictive value as a threshold, under the broadest 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a non-transitory computer readable recording medium having stored therein an abnormality detection program that causes a computer to execute a process comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a non-transitory computer readable recording medium having stored an abnormality detection program that causes a computer to execute a process) that it represents no more than mere instructions to apply the judicial exception using generic computer components. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitations of, a summary value acquired by summarizing observation values, and the observation values being acquired at predetermined timings during a process executed repeatedly in a monitoring target apparatus and serving as indexes of an operating state of the monitoring target apparatus, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See 
In the last step (Step 2B) of the analysis, the “non-transitory computer readable recording medium…”, additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory computer readable recording medium having stored an abnormality detection program that causes a computer to execute a process, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The recitation of the “summary value acquired…” and “observation values being acquired…” limitations are recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 3, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the applying applies a prediction model using filtering as the statistical modeling, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the 
In the next step (Step 2A, prong 2) of the analysis, , it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 4, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the generating generates a filtered value or a smoothed value acquired by Kalman filtering, as the predictive value, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the applying applies a prediction model using Markov Chain Monte Carlo Method as the statistical modeling to generate the predictive value, under the broadest reasonable interpretation, 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the estimating estimates posterior distribution with the prediction model using Markov Chain Monte Carlo Method, to generate one of a mean value, a mode, and a median of the posterior distribution as the predictive value, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the detecting detects abnormality when at least one of a residual between the predictive value and 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the applying applies a prediction model and a change point detection model as the statistical modeling, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components 
Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of, wherein, the detecting detects abnormality when a score of a Bayesian change point of the summary value exceeds a threshold, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 10, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of estimating a state in which noise is removed from the summary value, and generating a predictive value acquired by predicting a summary value of a next period based on the estimating, updating the predictive value every time a new summary value is acquired, and a detection process of detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value by setting a confidence interval of the updated predictive value as a threshold, under the broadest reasonable interpretation, covers mental processes including an observation, 
In the next step (Step 2A, prong 2) of the analysis, the limitation, an abnormality detection method executed with a computer, the method comprising, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an abnormality detection method executed with a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitations of, a summary value acquired by summarizing observation values, and the observation values being acquired at predetermined timings during a process executed repeatedly in a monitoring target apparatus and serving as indexes of an operating state of the monitoring target apparatus, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.

Regarding claim 11, in Step 2A, prong 2 of the analysis, the limitation of, with the computer, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same  that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the additional element “with the computer” does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step, the recitation of the “output process of outputting a table…” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 12, in Step 2A, prong 2 of the analysis, the limitation of, with the computer, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a computer) that it represents no  because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the additional element “with the computer” does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step, the recitation of the “output process of outputting a table…” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
  
claim 13, in Step 2A, prong 2 of the analysis, the limitation of, with the computer, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation of, an output process of outputting a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis, and a second table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis, as an image in which the first table and the second table are aligned with the time axes thereof aligned, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the additional element “with the computer” does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step, the recitation of the “output process of outputting a table…” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 14, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of estimating a state in which noise is removed from the summary value, generating a predictive value acquired by predicting a summary value of a next period based on the estimating, updating the predictive value every time a new summary value is acquired, and detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value by setting a confidence interval of the updated predictive value as a threshold, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. In the same step, the limitation, applying statistical modeling to, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
 because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the “an abnormality detection apparatus comprising a memory and a processor coupled to the memory to perform a process”, additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an abnormality detection method executed with a computer, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The recitation of the “summary value acquired…” and “observation values being acquired…” limitations are recited at 
Regarding claim 15, in Step 2A, prong 2 of the analysis, the limitation of, preparing a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis; and outputting the table prepared in the preparing, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of the “preparing … and outputting the table prepared in the preparing” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and 
Regarding claim 16, Step 2A, prong 2 of the analysis, the limitation of, preparing a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis; and outputting the table prepared in the preparing, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of the “preparing … and outputting the table prepared in the preparing” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 17, Step 2A, prong 2 of the analysis, the limitation of, preparing a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis and a time axis is displayed in a  because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of the “preparing … and outputting the table prepared in the preparing” limitation amounts to insignificant extra solution activity of data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Virtual metrology for run-to-run control in semiconductor manufacturing, 2010) in view of Cheng et al (Dual-Phase Virtual Metrology Scheme, 2007) and further in view of Hosek et al (US 7882394 B2).
Regarding claim 1
Kang teaches: A non-transitory computer readable recording medium having stored therein an abnormality detection program that causes a computer to execute a process comprising:  
applying statistical modeling to a summary value acquired by summarizing observation values ([Page 2512, Column 1, Section 3.1] Summary statistics of each sensor parameter, such as mean, variance, minimum, and maximum were used as input variables for VM prediction models. Note: Sensor parameter correspond to observation values and summary statistics such as mean corresponds to applying statistical modeling to a summary value), estimating a state in which noise is removed from the summary value ([Page 2517, Column 1, Paragraph 3] VM model was designed to ignore the noise), generating a predictive value acquired by predicting a summary value of a next period based on the estimating ([Page 2517, Column 1, Paragraph 3] An example of VM prediction model is shown in Fig. 8. Note: Fig. 8. legend states an example of VM prediction result of Y1 with MLP based on 5 month (from March 2007 to July 2007) training period), the observation values being acquired at predetermined timings during a process executed repeatedly in a monitoring target apparatus and serving as indexes of an operating state of the monitoring target apparatus (Note: Fig. 8. shows actual measurements which correspond to observation values. The legend also states that the measurements are based on 5 month (from March 2007 to July 2007) training period);
and detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value ([Page 2509, Column 1, Paragraph 2] Since VM predicts every wafer’s metrology values, faulty wafers that are not detected by actual metrology can be detected earlier. [Page 2510, Column 2, Paragraph 2] By presenting the predicted values of the synthetic wafers, however, they concluded that abnormal wafers could be detected well) of the updated predictive value as a threshold ([Page 2510, Column 2, Paragraph 5] The reliance index was developed to designate the reliability level of the VM prediction model. If its value is greater than a threshold, the VM result is considered reliable).
However, Kang does not explicitly disclose: updating the predictive value every time a new summary value is acquired, and by setting a confidence interval.
([Page 568, Column 1, Paragraph 1] The  conjecture and RI/GSI models will be updated once they are retrained or tuned. Finally, and its accompanying RI/GSI values of each workpiece in the entire cassette are recomputed. After updating the conjecture and RI/GSI models in Phase II. Note: Also see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating a predictive value acquired by predicting a summary value of a next period of Kang to incorporate the teachings of Cheng to update the predictive value every time a new summary value is acquired. One would have been motivated to do this modification because doing so would give the benefit of recomputing its accompanying RI/GSI values of each workpiece in the entire cassette as taught by Cheng paragraph [Page 568, Column 1, Paragraph 1].
Hosek teaches, in an analogous system: by setting a confidence interval ([Column 33, Lines 16-26] The second is a definition of thresholds, derived from the level of confidence (also referred to as confidence coefficient) with which the change in the performance metric is to be predicted. The variation of the metrics is monitored and compared with thresholds. Depending upon the metrics used, the control charts are classified into various types. The Shewhart control chart uses the last observation as the performance metric. For a confidence coefficient of 99.7% the upper and lower control limits are chosen as (.mu.+3.sigma.) and (.mu.-3.sigma.), where .mu. is an estimated mean and .sigma. is the estimated standard deviation).


Regarding claim 3
The system of Kang, Cheng, and Hosek teaches: The computer readable recording medium according to claim 1 (as shown above):  
However, the system of Kang and Cheng does not explicitly disclose: wherein, the applying applies a prediction model using filtering as the statistical modeling.
Hosek further teaches, in an analogous system: wherein, the applying applies a prediction model using filtering as the statistical modeling ([Column 2, Line 53] The prediction error of a Kalman filter can be used as a fault detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying statistical modeling to a summary value as disclosed by Kang and Cheng to incorporate the teachings of Hosek to apply a prediction model using filtering as the statistical modeling. One would have been motivated to do this modification because doing so would give the benefit of using one of the four somewhat overlapping approaches to residual generation in model-based condition monitoring and fault diagnostics as taught by Hosek Column 2, Lines 48-50.

Regarding claim 4
The system of Kang, Cheng and Hosek teaches: The computer readable recording medium according to claim 3 (as shown above):  
However, the system of Kang and Cheng does not explicitly disclose: wherein, the generating generates a filtered value or a smoothed value acquired by Kalman filtering, as the predictive value.
Hosek further teaches, in an analogous system: wherein, the generating generates a filtered value or a smoothed value acquired by Kalman filtering, as the predictive value ([Column 2, Lines 48-61] There are four somewhat overlapping approaches to residual generation in model-based condition monitoring and fault diagnostics: Kalman filter. The prediction error of a Kalman filter can be used as a fault detection residual. Its mean is zero if there is no fault (and disturbance) and becomes nonzero in the presence of faults. Since the innovation sequence is white, statistical tests are relatively easy to construct. However, fault isolation is somewhat awkward with the Kalman filter; one needs to run a bank of "matched filters", one for each suspected fault and for each possible arrival time, and check which filter output can be matched with the actual observations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating a predictive value acquired by predicting a summary value of a next period as disclosed by Kang and Cheng to incorporate the teachings of Hosek to generate a filtered value or a smoothed value acquired by Kalman filtering, as the predictive value. One would have been motivated to do this modification because doing so would give the benefit of using one of the four somewhat overlapping approaches to residual generation in model-

Regarding claim 7
The system of Kang, Cheng, and Hosek teaches: The computer readable recording medium according to claim 1 (as shown above):  
However, the system of Kang and Cheng does not explicitly disclose: wherein, the detecting detects abnormality when at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value is larger than a threshold.
Hosek further teaches, in an analogous system: wherein, the detecting detects abnormality when at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value is larger than a threshold ([Column 2, Lines 30-35] The idea can be extended to the comparison of two analytically generated quantities, obtained from different sets of variables. In either case, the resulting differences, called residuals, are indicative of faults in the system. Another class of model-based methods relies directly on parameter estimation. [Column 2, Lines 36-42] The generation of residuals needs to be followed by residual evaluation in order to arrive at detection and isolation decisions. Because of the presence of noise and model errors, the residuals are never zero, even if there is no fault. Therefore the detection decision requires testing the residuals against thresholds, which may be obtained empirically or by theoretical considerations. [Column 33, Lines 6-8] The monitoring of these characteristics involve comparing them with certain thresholds and signaling a fault if they exceed or fall below those thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value as disclosed by Kang and Cheng to incorporate the teachings of Hosek wherein, the detecting detects abnormality when at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value is larger than a threshold. One would have been motivated to do this modification because doing so would give the benefit of using a statistical quality control technique as taught by Hosek Column 33, Lines 8 and 9.

Regarding claim 10
Kang teaches: An abnormality detection method executed with a computer, the method comprising: 
a predictive value generation process of applying statistical modeling to a summary value acquired by summarizing observation values ([Page 2512, Column 1, Section 3.1] Summary statistics of each sensor parameter, such as mean, variance, minimum, and maximum were used as input variables for VM prediction models. Note: Sensor parameter correspond to observation values and summary statistics such as mean corresponds to applying statistical modeling to a summary value), estimating a state in which noise is removed from the summary value ([Page 2517, Column 1, Paragraph 3] VM model was designed to ignore the noise), and generating a predictive  ([Page 2517, Column 1, Paragraph 3] An example of VM prediction model is shown in Fig. 8. Note: Fig. 8. legend states an example of VM prediction result of Y1 with MLP based on 5 month (from March 2007 to July 2007) training period), the observation values being acquired at predetermined timings during a process executed repeatedly in a monitoring target apparatus and serving as indexes of an operating state of the monitoring target apparatus (Note: Fig. 8. shows actual measurements which correspond to observation values. The legend also states that the measurements are based on 5 month (from March 2007 to July 2007) training period);
and a detection process of detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value ([Page 2509, Column 1, Paragraph 2] Since VM predicts every wafer’s metrology values, faulty wafers that are not detected by actual metrology can be detected earlier. [Page 2510, Column 2, Paragraph 2] By presenting the predicted values of the synthetic wafers, however, they concluded that abnormal wafers could be detected well) of the updated predictive value as a threshold ([Page 2510, Column 2, Paragraph 5] The reliance index was developed to designate the reliability level of the VM prediction model. If its value is greater than a threshold, the VM result is considered reliable).
However, Kang does not explicitly disclose: updating the predictive value every time a new summary value is acquired, and by setting a confidence interval.
Cheng teaches, in an analogous system: updating the predictive value every time a new summary value is acquired ([Page 568, Column 1, Paragraph 1] The  conjecture and RI/GSI models will be updated once they are retrained or tuned. Finally, and its accompanying RI/GSI values of each workpiece in the entire cassette are recomputed. After updating the conjecture and RI/GSI models in Phase II. Note: Also see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating a predictive value acquired by predicting a summary value of a next period of Kang to incorporate the teachings of Cheng to update the predictive value every time a new summary value is acquired. One would have been motivated to do this modification because doing so would give the benefit of recomputing its accompanying RI/GSI values of each workpiece in the entire cassette as taught by Cheng paragraph [Page 568, Column 1, Paragraph 1].
Hosek teaches, in an analogous system: by setting a confidence interval ([Column 33, Lines 16-26] The second is a definition of thresholds, derived from the level of confidence (also referred to as confidence coefficient) with which the change in the performance metric is to be predicted. The variation of the metrics is monitored and compared with thresholds. Depending upon the metrics used, the control charts are classified into various types. The Shewhart control chart uses the last observation as the performance metric. For a confidence coefficient of 99.7% the upper and lower control limits are chosen as (.mu.+3.sigma.) and (.mu.-3.sigma.), where .mu. is an estimated mean and .sigma. is the estimated standard deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying statistical modeling to a summary value as disclosed by Kang and Cheng to incorporate the teachings of Hosek by setting a confidence interval. One would have been motivated to do this modification because doing so would give the benefit of predicting the change in 

Regarding claim 11
The system of Kang, Cheng, and Hosek teaches: The abnormality detection method according to claim 10 (as shown above):  
However, the system of Kang and Cheng does not explicitly disclose: further comprising: an output process of outputting, with the computer, a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis.
Hosek further teaches, in an analogous system: further comprising: an output process of outputting, with the computer, a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Column 55, Lines 51-59] Faults such as incorrect motor phase angle or demagnetization of the permanent magnets result in a reduction in the effective torque constant of the motor. A higher motor current is required for the same torque output. The torque residual, defined as the difference between the torque under fault conditions and the torque under normal conditions, will be proportional to the torque under normal conditions. This is illustrated by the data shown in FIG. 16 obtained for the Razor traverser. [Column 7, Lines 42-46]  The user interface may be operated by a user interface controller 250 under control of processor 205 and may provide a user with a graphical user interface to visualize the results of the health monitoring and fault diagnostics. [Column 33, Lines 6-10] The monitoring of these characteristics involve comparing them with certain thresholds and signaling a fault if they exceed or fall below those thresholds. Such a technique is used in statistical quality control and is also referred to as a control chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection method as disclosed in Kang and Cheng to incorporate the teachings of Hosek to use an output process of outputting, with the computer, a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the benefit of showing values over a period of time as taught by Hosek Column 4, Lines 56 and 57.

Regarding claim 14
Kang teaches: An abnormality detection apparatus comprising: a memory; and a processor coupled to the memory to perform a process comprising ([Abstract] In this paper, we develop VM prediction models using various data mining techniques. The simulation results show that the VM embedded R2R control system improves productivity. Note: This corresponds to using a computer with memory and processor to perform a process):  
([Page 2512, Column 1, Section 3.1] Summary statistics of each sensor parameter, such as mean, variance, minimum, and maximum were used as input variables for VM prediction models. Note: Sensor parameter correspond to observation values and summary statistics such as mean corresponds to applying statistical modeling to a summary value), estimating a state in which noise is removed from the summary value ([Page 2517, Column 1, Paragraph 3] VM model was designed to ignore the noise), generating a predictive value acquired by predicting a summary value of a next period based on the estimating ([Page 2517, Column 1, Paragraph 3] An example of VM prediction model is shown in Fig. 8. Note: Fig. 8. legend states an example of VM prediction result of Y1 with MLP based on 5 month (from March 2007 to July 2007) training period), the observation values being acquired at predetermined timings during a process executed repeatedly in a monitoring target apparatus and serving as indexes of an operating state of the monitoring target apparatus (Note: Fig. 8. shows actual measurements which correspond to observation values. The legend also states that the measurements are based on 5 month (from March 2007 to July 2007) training period);
and detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value ([Page 2509, Column 1, Paragraph 2] Since VM predicts every wafer’s metrology values, faulty wafers that are not detected by actual metrology can be detected earlier. [Page 2510, Column 2, Paragraph 2] By presenting the predicted values of the synthetic wafers, however, they concluded that abnormal wafers could be detected well) of the updated predictive value as a threshold ([Page 2510, Column 2, Paragraph 5] The reliance index was developed to designate the reliability level of the VM prediction model. If its value is greater than a threshold, the VM result is considered reliable).
However, Kang does not explicitly disclose: updating the predictive value every time a new summary value is acquired, and by setting a confidence interval.
Cheng teaches, in an analogous system: updating the predictive value every time a new summary value is acquired ([Page 568, Column 1, Paragraph 1] The  conjecture and RI/GSI models will be updated once they are retrained or tuned. Finally, and its accompanying RI/GSI values of each workpiece in the entire cassette are recomputed. After updating the conjecture and RI/GSI models in Phase II. Note: Also see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the generating a predictive value acquired by predicting a summary value of a next period of Kang to incorporate the teachings of Cheng to update the predictive value every time a new summary value is acquired. One would have been motivated to do this modification because doing so would give the benefit of recomputing its accompanying RI/GSI values of each workpiece in the entire cassette as taught by Cheng paragraph [Page 568, Column 1, Paragraph 1].
Hosek teaches, in an analogous system: by setting a confidence interval ([Column 33, Lines 16-26] The second is a definition of thresholds, derived from the level of confidence (also referred to as confidence coefficient) with which the change in the performance metric is to be predicted. The variation of the metrics is monitored and compared with thresholds. Depending upon the metrics used, the control charts are classified into various types. The Shewhart control chart uses the last observation as the performance metric. For a confidence coefficient of 99.7% the upper and lower control limits are chosen as (.mu.+3.sigma.) and (.mu.-3.sigma.), where .mu. is an estimated mean and .sigma. is the estimated standard deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying statistical modeling to a summary value as disclosed by Kang and Cheng to incorporate the teachings of Hosek by setting a confidence interval. One would have been motivated to do this modification because doing so would give the benefit of predicting the change in the performance metric with a level of confidence as taught by Hosek paragraph [Column 33, Lines 16-26].

Regarding claim 15
The system of Kang, Cheng, and Hosek teaches: The abnormality detection apparatus according to claim 14 (as shown above):  
However, the system of Kang and Cheng does not explicitly disclose: the process further comprising: preparing a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis.
Hosek further teaches, in an analogous system: the process further comprising: preparing a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Column 55, Lines 51-59] Faults such as incorrect motor phase angle or demagnetization of the permanent magnets result in a reduction in the effective torque constant of the motor. A higher motor current is required for the same torque output. The torque residual, defined as the difference between the torque under fault conditions and the torque under normal conditions, will be proportional to the torque under normal conditions. This is illustrated by the data shown in FIG. 16 obtained for the Razor traverser. [Column 33, Lines 6-10] The monitoring of these characteristics involve comparing them with certain thresholds and signaling a fault if they exceed or fall below those thresholds. Such a technique is used in statistical quality control and is also referred to as a control chart);
and outputting the table prepared in the preparing ([Column 7, Lines 42-46]  The user interface may be operated by a user interface controller 250 under control of processor 205 and may provide a user with a graphical user interface to visualize the results of the health monitoring and fault diagnostics. Note: Also Fig. 2 shows a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection method as disclosed in Kang and Cheng to incorporate the teachings of Hosek to use an output process of outputting, with the computer, a table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Virtual metrology for run-to-run control in semiconductor manufacturing, 2010) in view of Cheng et al (Dual-Phase Virtual Metrology Scheme, 2007) and Hosek et al (US 7882394 B2) and further in view of Tamaki et al (Multiparametric Virtual Metrology Model Building by Job-Shop Data Fusion Using a Markov Chain Monte Carlo Method, 2013).
Regarding claim 5
The system of Kang, Cheng, and Hosek teaches: The computer readable recording medium according to claim 1 (as shown above):  
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: wherein, the applying applies a prediction model using Markov Chain Monte Carlo Method as the statistical modeling to generate the predictive value.
Tamaki teaches, in an analogous system: wherein, the applying applies a prediction model using Markov Chain Monte Carlo Method as the statistical modeling to generate the predictive value ([Page 322, Column 2, Section D] In the third step, a Monte Carlo simulation draws samples from the posterior distributions of the Bayesian model (3) to make inferences about the many model parameters. An MCMC method draws the samples efficiently by running a Markov chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying statistical modeling to a summary value as disclosed by Kang, Cheng, and Hosek to incorporate the teachings of Tamaki to apply a prediction model using Markov Chain Monte Carlo Method as the statistical modeling to 

Regarding claim 6
The system of Kang, Cheng, Hosek, and Tamaki teaches: computer readable recording medium according to claim 5 (as shown above):  
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: wherein, the estimating estimates posterior distribution with the prediction model using Markov Chain Monte Carlo Method, to generate one of a mean value, a mode, and a median of the posterior distribution as the predictive value.
Tamaki further teaches, in an analogous system: wherein, the estimating estimates posterior distribution with the prediction model using Markov Chain Monte Carlo Method, to generate one of a mean value, a mode, and a median of the posterior distribution as the predictive value ([Page 322, Column 2, Section D] In the third step, a Monte Carlo simulation draws samples from the posterior distributions of the Bayesian model (3) to make inferences about the many model parameters. An MCMC method draws the samples efficiently by running a Markov chain. [Page 322, Column 2, Section E] In the fourth step, the values of each of the model parameters are inferred by point estimation (such as the mean, median, and mode) of the corresponding posterior distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying statistical modeling to a summary value as disclosed by Kang, Cheng, and Hosek  to incorporate the teachings of Tamaki to estimate posterior distribution with the prediction model using Markov Chain Monte Carlo .

Claims 8, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Virtual metrology for run-to-run control in semiconductor manufacturing, 2010) in view of Cheng et al (Dual-Phase Virtual Metrology Scheme, 2007) and Hosek et al (US 7882394 B2) and further in view of Hiroshi (WO 2015118946 A1). 
Please note that page numbers of the Hiroshi reference cited in this rejection refer to the page numbers from the translated version of the reference.

Regarding claim 8
The system of Kang, Cheng, and Hosek teaches: The computer readable recording medium according to claim 1 (as shown above).
Kang further teaches: wherein, the applying applies a prediction model ([Page 2509, Column 2, Paragraph 3] In this paper, we developed VM prediction models).  
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: and a change point detection model as the statistical modeling.
Hiroshi teaches, in an analogous system: and a change point detection model as the statistical modeling ([Page 6, Paragraph 1] Also, using a statistical test method such as t test or a Bayesian change point detection method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying statistical modeling to a summary 

Regarding claim 9
The system of Kang, Cheng, and Hosek teaches: The computer readable recording medium according to claim 1 (as shown above).
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: wherein, the detecting detects abnormality when a score of a Bayesian change point of the summary value exceeds a threshold.
Hiroshi teaches, in an analogous system: wherein, the detecting detects abnormality when a score of a Bayesian change point of the summary value exceeds a threshold ([Page 6, Paragraph 3] Subsequently, the change point detection unit 15 compares the score obtained in step S61 with a threshold, and determines that the time t is a “change point” when the score exceeds the threshold (step S63). When the score exceeds the threshold value, that is, when a significant change is recognized in the time series data of the overall equipment efficiency, there is a high probability that some abnormality has occurred or is about to occur in the production equipment 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting presence/absence of abnormality of the monitoring target apparatus based on the predictive value as disclosed by Kang, Cheng, and 

Regarding claim 12
The system of Kang, Cheng, and Hosek teaches: The abnormality detection method according to claim 10 (as shown above).
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: further comprising: an output process of outputting, with the computer, a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis.
Hiroshi teaches, in an analogous system: further comprising: an output process of outputting, with the computer, a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Page 7, Paragraph 3] Outputting analysis results An example of an information output screen. [Page 7, Paragraph 4] The horizontal axis shows time, and the vertical axis shows the magnitude of risk. [Page 6, Paragraph 1] Also, using a statistical test method such as t test or a Bayesian change point detection method using a sampling method as a probability model of data generation, the appearance probability of the value at time t is calculated, and this is used as a score. Good. Further, a difference (absolute value) between an estimated value at time t obtained from past data using a time series model such as an AR model and an actual value may be used as a score. [Page 6, Paragraph 2] This score can be taken as an index representing the magnitude of the risk of an abnormality occurring in the production facility 2. Note: Also see Figure 9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection method of Kang, Cheng, and Hosek to incorporate the teachings of Hiroshi to use an output process of outputting, with the computer, a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the benefit of capturing changes in the state of the entire production facility by monitoring such graphs as taught by Hiroshi paragraph [Page 7, Paragraph 4].

Regarding claim 16
The system of Kang, Cheng, and Hosek teaches: The abnormality detection apparatus according to claim 14 (as shown above).
However, the system of Kang, Cheng, and Hosek does not explicitly disclose: the process further comprising: preparing a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis; and outputting the table prepared in the preparing.
Hiroshi teaches, in an analogous system: the process further comprising: preparing a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Page 7, Paragraph 4] The horizontal axis shows time, and the vertical axis shows the magnitude of risk. [Page 6, Paragraph 1] Also, using a statistical test method such as t test or a Bayesian change point detection method using a sampling method as a probability model of data generation, the appearance probability of the value at time t is calculated, and this is used as a score. Good. Further, a difference (absolute value) between an estimated value at time t obtained from past data using a time series model such as an AR model and an actual value may be used as a score. [Page 6, Paragraph 2] This score can be taken as an index representing the magnitude of the risk of an abnormality occurring in the production facility 2. Note: Also see Figure 9B);
and outputting the table prepared in the preparing ([Page 4, Paragraph 5] The information providing unit 17 is a function for presenting information useful for preventive maintenance to the user. The information providing unit 17 may display information on a display device included in the monitoring system 1 or may transmit information to an external device such as a worker terminal or the production facility 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection apparatus of Kang, Cheng, and Hosek to incorporate the teachings of Hiroshi to use an output process of outputting, with the computer, a table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the benefit of capturing changes in the state of the entire production facility by monitoring such graphs as taught by Hiroshi paragraph [Page 7, Paragraph 4].


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Virtual metrology for run-to-run control in semiconductor manufacturing, 2010) in view of Cheng et al (Dual-Phase Virtual Metrology Scheme, 2007) and Hosek et al (US 7882394 B2) and further in view of Hiroshi (WO 2015118946 A1), and Sakairi et al (US 20170132582 A1).
Please note that page numbers of the Hiroshi reference cited in this rejection refer to the page numbers from the translated version of the reference.
Regarding claim 13
The system of Kang, Cheng, and Hosek teaches: The abnormality detection method according to claim 10 (as shown above).
However, the system of Kang and Cheng does not explicitly disclose further comprising: an output process of outputting, with the computer, a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis, and a second table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis, as an image in which the first table and  the second table are aligned with the time axes thereof aligned.
Hosek further teaches, in an analogous system: further comprising: an output process of outputting, with the computer, a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Column 55, Lines 51-59] Faults such as incorrect motor phase angle or demagnetization of the permanent magnets result in a reduction in the effective torque constant of the motor. A higher motor current is required for the same torque output. The torque residual, defined as the difference between the torque under fault conditions and the torque under normal conditions, will be proportional to the torque under normal conditions. This is illustrated by the data shown in FIG. 16 obtained for the Razor traverser. [Column 7, Lines 42-46]  The user interface may be operated by a user interface controller 250 under control of processor 205 and may provide a user with a graphical user interface to visualize the results of the health monitoring and fault diagnostics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection method of Kang and Cheng to incorporate the teachings of Hosek to use an output process of outputting, with the computer, a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the benefit of showing values over a period of time as taught by Hosek Column 4, Lines 56 and 57.
Hiroshi teaches, in an analogous system: and a second table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Page 7, Paragraph 4] The horizontal axis shows time, and the vertical axis shows the magnitude of risk. [Page 6, Paragraph 1] Also, using a statistical test method such as t test or a Bayesian change point detection method using a sampling method as a probability model of data generation, the appearance probability of the value at time t is calculated, and this is used as a score. Good. Further, a difference (absolute value) between an estimated value at time t obtained from past data using a time series model such as an AR model and an actual value may be used as a score. [Page 6, Paragraph 2] This score can be taken as an index representing the magnitude of the risk of an abnormality occurring in the production facility 2);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection method of Kang, 
Sakairi teaches, in an analogous system: as an image in which the first table and  the second table are aligned with the time axes thereof aligned (Note: Fig. 1 shows 2 tables aligned with time axes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Kang, Cheng, Hosek, and Hiroshi  to incorporate the teachings of Sakairi to use an image in which the first table and  the second table are aligned with the time axes thereof aligned. One would have been motivated to do this modification because doing so would give the benefit of visualizing hierarchical time-series data in one user interface as taught by Sakarai paragraph [0021].

Regarding claim 17
The system of Kang, Cheng, and Hosek teaches: The abnormality detection apparatus according to claim 14 (as shown above).
However, the system of Kang and Cheng does not explicitly disclose: the process further comprising: preparing a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis and a time axis is displayed in a horizontal axis, and a second table in which a score of a Bayesian change 
Hosek further teaches, in an analogous system: the process further comprising: preparing a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis and a time axis is displayed in a horizontal axis ([Column 55, Lines 51-59] Faults such as incorrect motor phase angle or demagnetization of the permanent magnets result in a reduction in the effective torque constant of the motor. A higher motor current is required for the same torque output. The torque residual, defined as the difference between the torque under fault conditions and the torque under normal conditions, will be proportional to the torque under normal conditions. This is illustrated by the data shown in FIG. 16 obtained for the Razor traverser. [Column 7, Lines 42-46]  The user interface may be operated by a user interface controller 250 under control of processor 205 and may provide a user with a graphical user interface to visualize the results of the health monitoring and fault diagnostics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection apparatus of Kang and Cheng to incorporate the teachings of Hosek to use an output process of outputting, with the computer, a first table in which a threshold and at least one of a residual between the predictive value and the summary value, square of the residual, and a standardized residual between the predictive value and the summary value are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification 
Hiroshi teaches, in an analogous system: and a second table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis ([Page 7, Paragraph 4] The horizontal axis shows time, and the vertical axis shows the magnitude of risk. [Page 6, Paragraph 1] Also, using a statistical test method such as t test or a Bayesian change point detection method using a sampling method as a probability model of data generation, the appearance probability of the value at time t is calculated, and this is used as a score. Good. Further, a difference (absolute value) between an estimated value at time t obtained from past data using a time series model such as an AR model and an actual value may be used as a score. [Page 6, Paragraph 2] This score can be taken as an index representing the magnitude of the risk of an abnormality occurring in the production facility 2);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality detection apparatus of Kang, Cheng, and Hosek to incorporate the teachings of Hiroshi to use a second table in which a score of a Bayesian change point of the summary value and a threshold are displayed in a vertical axis, and a time axis is displayed in a horizontal axis. One would have been motivated to do this modification because doing so would give the benefit of capturing changes in the state of the entire production facility by monitoring such graphs as taught by Hiroshi paragraph [Page 7, Paragraph 4].
Sakairi teaches, in an analogous system: and outputting the first table and the second able as an image in which the first table and the second table are aligned with the time axes thereof aligned (Note: Fig. 1 shows 2 tables aligned with time axes).
 as taught by Sakarai paragraph [0021].

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Assareh et al (2011) discloses Change point detection in risk adjusted control charts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128